Dismissed and Memorandum Opinion filed August 12, 2004








Dismissed and Memorandum Opinion filed August 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01397-CV
____________
 
WALKER-HALE, INC.,
Appellant
 
V.
 
RESOURCE TEN GROUP LIMITED
PARTNERSHIP, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause
No. 794,667
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a a judgment signed August 29, 2003.
On August 4, 2004, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 12, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.